Citation Nr: 1444813	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The evidence of record shows no worse than Level I hearing acuity in the Veteran's left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's April 2011 letter to the Veteran explained what type of information and evidence was needed to establish a disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In September 2011, the RO provided the Veteran with a VA audiological examination to determine the severity of his left ear hearing loss disability.  In October 2011, the RO obtained a supplemental medical opinion clarifying the etiological relationship between the Veteran's left ear hearing impairment and the acoustic trauma that he experienced while on active duty.  In his November 2011 notice of disagreement and August 2012 substantive appeal to the Board, the Veteran challenged the fairness and adequacy of the September 2011 examination.  

Despite the Veteran's contentions to the contrary, the Board finds that the September 2011 audiological examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In particular, the VA examiner interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached therein.  The examiner also appropriately addressed the objective findings relevant to the Veteran's left ear hearing loss disability as well as the functional impact of the disability upon ordinary conditions of daily life and work.  

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

The Rating Schedule also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  Id.

The Veteran is seeking a compensable initial evaluation for his service-connected left ear hearing loss.  In September 2011, a VA audiological evaluation was conducted.  The VA examiner noted the Veteran's complaints of decreased hearing and intermittent ringing of the ears.  The Veteran reported in-service loud noise exposure resulting from small and heavy weapons fire.  He also reported post-service occupational noise exposure as an equipment operator and noise exposure from recreational shooting.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
35
LEFT
25
35
35
30
40

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 30 decibels in the right ear and 35 decibels in the left ear.  The report also noted speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The report concluded with diagnoses of mild sensorineural hearing loss in the right ear and mild sensorineural hearing in the left ear.  See 38 C.F.R. § 3.385 (2013).

Under Table VI of the Rating Schedule, these results correspond to a numeric designation of Level I hearing acuity in the left ear.  For purposes of applying Table VII, when evaluating hearing impairment which is service-connected in only one ear, the nonservice-connected ear will be assigned a Level I Roman numeral designation.  See 38 C.F.R. § 3.383 (2013); see also 38 C.F.R. § 4.85(f).  Accordingly, Level I hearing impairment for the left ear and Level I hearing impairment for the right ear are combined to warrant a noncompensable evaluation for the Veteran's left ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Board has also considered whether the Veteran's September 2011 audiological examination found an exceptional pattern of hearing loss for any part of the appeal period.  See 38 C.F.R. § 4.86.  In this case, the Veteran's left ear hearing loss does not qualify for an exceptional pattern of hearing impairment.  Id.  As such, the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for additional staged ratings.  See Fenderson, 12 Vet. App. at 126.  

The same conclusion is reached when considering the findings from the Veteran's private audiological examinations conducted in April 2003, April 2005, April 2007, March 2008, March 2009, April 2010, and February 2011.  The average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz shown on these examinations are comparable to those shown during the September 2011 VA examination, and an exceptional pattern of hearing impairment is not shown.  See 38 C.F.R. § 4.86.  Moreover, none of these examinations included speech discrimination findings.  Thus, entitlement to a compensable evaluation based on the findings from the Veteran's private audiological examinations is not warranted.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected left ear hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  Over the period of the appeal, the Veteran's left ear hearing impairment was manifested by no more than a numeric designation of Level I.  Id.  Likewise, the Veteran's left ear hearing loss does not qualify as an exceptional pattern of hearing loss.  Id.  

Moreover, the September 2011 VA examiner described the Veteran's left ear hearing loss as a mild sensorineural hearing loss, with excellent speech recognition.  Based on audiological testing and a thorough interview of the Veteran, the examiner determined that the Veteran's right ear hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  

Accordingly, the Board finds that the Veteran's left ear hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate, and referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claim for a compensable initial rating for the Veteran's service-connected left ear hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


